MEMORANDUM **
Luis Navarro-Martinez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order dis*586missing his appeal from an immigration judge’s (“IJ”) decision finding him removable for participating in alien smuggling and denying his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual determinations. Urzua Covarrubias v. Gonzales, 487 F.3d 742, 744 (9th Cir.2007). We review de novo questions of law, including equal protection challenges. Chavez-Perez v. Ashcroft, 386 F.3d 1284, 1287 (9th Cir.2004). We deny the petition for review.
Navarro-Martinez contends the IJ improperly relied on the Form 1-213. However, the 1-213 was admitted without objection, and the immigration official who interviewed Navarro-Martinez testified that he remembered preparing the form and that it was accurate. The IJ therefore properly admitted and considered the I-213. See Espinoza v. INS, 45 F.3d 308, 310 (9th Cir.1995) (1-213 is presumed reliable, and “[t]he burden of establishing a basis for exclusion of evidence from a government record falls on the opponent of the evidence”).
According to the 1-213, Navarro-Martinez stated that he knew the alien lacked legal means to enter the United States, and that while in Mexico he arranged to pick the alien up after the alien crossed the border. Substantial evidence therefore supports the agency’s determination that Navarro-Martinez knowingly assisted the alien to enter into the United States unlawfully, and that Navarro-Martinez is therefore removable. See 8 U.S.C. § 1227(a)(l)(E)(i) (alien who knowingly “encouraged, induced, assisted, abetted, or aided any other alien to enter or to try to enter the United States in violation of law is deportable”); Urzua Covarrubias, 487 F.3d at 748-49.
Navarro-Martinez’s contention that the denial of his application for cancellation of removal violated his right to equal protection is unpersuasive.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.